PER CURIAM.
No question of law is presented by this appeal. The sole inquiry is whether, as alleged in the answer, Mr. Denison did or did not “purchase the patent mentioned in the complaint for and in consideration of tho sum of $500.” Having carefully read the evidence which the trial judge hoard (together with the depositions offered) we agree with him, and find it true that Mr. Denison did purchase the patent referred to for $500, paid for it at once, and that the plaintiff was at the time well satisfied therewith. It is quite true that the purchase was not conducted with much formality, and what was done exposed Mr. Denison to just such an attack as this, which attack, however, has been devised, not by tho plaintiff herein, but by the witness F'esler for purposes of Ms own. As we find no merit in that attack, the decree appealed from is affirmed, with costs.